Hall, Presiding Judge,
concurring. I concur for the sole reason that this court is bound by the decisions of the Supreme Court of Georgia. Code Ann. § 2-3708. While the rules of both appellate courts state that "Failure to file the enumerations of error within the time specified may be deemed as a failure to complete the appeal,” the decisions of the Supreme Court hold that the appeal must be dismissed. This is a non-sequitur. As to my views see Hall, "Civil Procedure — What’s It All About?,” 6 Ga. State Bar Journal 377; 21 Mercer Law Review 377.